TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00133-CR


Theodore Koeppel, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-07-1013-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Shawntell McKillop, is ordered to tender a brief in this cause no later than October 20,
2008.
It is ordered August 21, 2008.


Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish